                                            Case 3:20-cv-03886-SI Document 14 Filed 12/13/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RODNEY BERNARD BARNO,                              Case No. 20-cv-03886-SI
                                   8                    Plaintiff,
                                                                                            ORDER DENYING REQUEST FOR A
                                   9             v.                                         TRO
                                  10     ARMANDO PADILLA, et al.,                           Re: Dkt. No. 13
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Rodney Barno, a California prisoner incarcerated at the Correctional Training Facility in
                                  14   Soledad, filed this pro se civil rights action under 42 U.S.C. § 1983. The court determined in an
                                  15   order of service filed November 6, 2020, that the complaint stated cognizable § 1983 claims against
                                  16   six defendants for retaliation and for violating Barno’s First Amendment right to send mail based
                                  17   on events that occurred in 2018 and early 2019. Efforts to serve process on those six members of
                                  18   the correctional staff at CTF-Soledad are underway.
                                  19          Barno now requests a temporary restraining order (TRO), contending that he is being
                                  20   subjected to harassment and retaliation by correctional officers Tuiolosega and Orzepeda and an
                                  21   inmate – none of whom are defendants in this action – due to Barno’s grievance-filing activities.
                                  22   Barno states that “defendants’ friends and coworkers, on behalf of defendants, are engaging in
                                  23   ongoing unconstitutional pattern of threats, retaliation and harassment.” Docket No. 13 at 3-4. He
                                  24   requests a TRO directing defendants and their coworkers to stop harassing and retaliating against
                                  25   him. He also asks that his request be filed under seal so that other inmates cannot see it.
                                  26          A TRO preserves the status quo and prevents irreparable harm until a hearing can be held
                                  27   on a preliminary injunction application. See Granny Goose Foods, Inc. v. Brotherhood of Teamsters
                                  28   & Auto Truck Drivers, 415 U.S. 423, 439 (1974). A TRO is an “extraordinary remedy” that the
                                              Case 3:20-cv-03886-SI Document 14 Filed 12/13/20 Page 2 of 3




                                   1   court should award only when a plaintiff makes a clear showing that he is entitled to such relief.

                                   2   See Winter v. Natural Res. Defense Council, Inc., 555 U.S. 7, 24 (2008). The standards for a TRO

                                   3   are the same as those for a preliminary injunction. See Stuhlbarg Int'l Sales Co., Inc. v. John D.

                                   4   Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A plaintiff must demonstrate (1) a

                                   5   likelihood of success on the merits, (2) a likelihood of irreparable harm that would result if an

                                   6   injunction were not issued, (3) the balance of equities tips in favor of the plaintiff, and (4) an

                                   7   injunction is in the public interest. See Winter, 555 U.S. at 20.1 The irreparable injury must be both

                                   8   likely and immediate. See id. at 22.

                                   9           Barno is not entitled to the TRO he seeks. The evidentiary support for the requested TRO

                                  10   falls far short of showing that irreparable harm is likely and imminent if interim relief is not granted.

                                  11   “A plaintiff must do more than merely allege imminent harm sufficient to establish standing; a

                                  12   plaintiff must demonstrate immediate threatened injury as a prerequisite to preliminary injunctive
Northern District of California
 United States District Court




                                  13   relief.” Caribbean Marine Services Co., Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988). More

                                  14   importantly, Barno does not provide evidence connecting the misconduct alleged in the TRO to the

                                  15   claims in the complaint. The wrongdoers mentioned in the request for a TRO are not defendants in

                                  16   this action; Barno’s assertion that they are acting on behalf of defendants appears to be nothing more

                                  17   than speculation. The misconduct alleged in the TRO occurred recently and is not shown to be

                                  18   connected to the misconduct in 2018 and early 2019 that is alleged in the complaint. A plaintiff is

                                  19   not entitled to injunctive relief based on claims not pled in the complaint because the “court’s

                                  20   equitable power lies only over the merits of the case or controversy before it.” Pacific Radiation

                                  21   Oncology, LLC v. Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015); see, e.g., id. at 636-38

                                  22   (district court properly denied plaintiff’s request for an injunction to prevent HIPAA violation,

                                  23   where plaintiff had not asserted a claim for a HIPAA violation). Finally, even if the foregoing

                                  24
                                          1
                                  25          Winter did not, however, completely reject the validity of the sliding scale approach to
                                       preliminary injunctions. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir.
                                  26   2011). Under the “sliding scale” approach used in the Ninth Circuit — also dubbed the “serious
                                       question” test in Alliance for Wild Rockies — “the elements of the preliminary injunction test are
                                  27   balanced, so that a stronger showing of one element may offset a weaker showing of another.” Id.
                                       at 1131. Thus, even after Winter, “‘serious questions going to the merits’ and a hardship balance
                                  28   that tips sharply toward the plaintiff can support issuance of an injunction, assuming the other two
                                       elements of the Winter test are also met.” Id. at 1132 (citations omitted).
                                                                                          2
                                            Case 3:20-cv-03886-SI Document 14 Filed 12/13/20 Page 3 of 3




                                   1   problems did not exist, plaintiff does not show the need for a TRO without any notice to the

                                   2   defendants, who have not yet been served with process or appeared in this action. See Fed. R. Civ.

                                   3   P. 65(b)(1) (TRO can issue without notice to adverse party only if “specific facts in an affidavit or

                                   4   a verified complaint clearly show that immediate and irreparable injury, loss, or damage will result

                                   5   to the movant before the adverse party can be heard in opposition” and the movant certifies in

                                   6   writing the efforts to give notice and the reasons why notice should not be required). For the

                                   7   foregoing reasons, plaintiff’s ex parte request for a TRO is DENIED. Docket No. 13.

                                   8          Barno requests to file his request for a TRO filed under seal on the ground that other inmates

                                   9   might look it up on the court’s docket and assault him. Docket No. 13. There is a strong

                                  10   presumption favoring the public's right of access to court records which should be overridden only

                                  11   for a compelling reason.      Hagestad v. Tragesser, 49 F.3d 1430, 1433–34 (9th Cir.1995).

                                  12   “Counseling against such access would be the likelihood of an improper use, ‘including publication
Northern District of California
 United States District Court




                                  13   of scandalous, libelous, pornographic, or trade secret materials; infringement of fair trial rights of

                                  14   the defendants or third persons; and residual privacy rights.’” Valley Broadcasting Co. v. United

                                  15   States District Court, 798 F.2d 1289, 1294 (9th Cir.1986) (citation omitted). Barno’s assertion that

                                  16   inmates in general might access the court’s records, read the request, and consequently decide to

                                  17   harm him is mere speculation. With regard to the particular inmate mentioned in the TRO request,

                                  18   Barno has already filed an inmate appeal about that inmate’s activities, see Docket No. 13 at 4, and

                                  19   does not show that the information in the request for a TRO is any different from that contained in

                                  20   the inmate appeal. The request to seal the request for a TRO is DENIED. Docket No. 13.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 13, 2020

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         3
